 



Exhibit 10.2
COLOR KINETICS INCORPORATED
2005 DIRECTORS’ DEFERRED
COMPENSATION PLAN
ARTICLE I
GENERAL
     1.1 Establishment of Plan. Color Kinetics Incorporated (the “Company”)
hereby establishes the Color Kinetics Incorporated 2005 Directors’ Deferred
Compensation Plan (the “Plan”), effective as of July 27, 2005, to allow each
member of the Company’s Board of Directors who is not also an officer or
employee of the Company to defer receipt of all or a portion of the cash
compensation payable to him or her as a director of the Company until his or her
separation from service as a director or, subject to requirements set forth in
Section 3.1, such other date as may be specified by him or her.
     1.2 No Right to Corporate Assets. This Plan is unfunded and the Company
will not be required to set aside, segregate, or deposit any funds or assets of
any kind to meet its obligations hereunder. Nothing in this Plan will give a
Participant, a Participant’s beneficiary or any other person any equity or other
interest in the assets of the Company, or create a trust of any kind or a
fiduciary relationship of any kind between the Company and any such person. Any
rights that a Participant, beneficiary or other person may have under this plan
will be solely those of a general unsecured creditor of the Company.
     1.3 Limitation on Rights Created by Plan. Nothing in this Plan will give a
Participant any right to continue as a director of the Company.
     1.4 Nonalienation of Benefits. The rights and benefits of a Participant in
this Plan are personal to the Participant. No interest, right or claim under
this Plan and no distribution therefrom will be assignable, transferable or
subject to sale, mortgage, pledge, hypothecation, anticipation, garnishment,
attachment, execution or levy, except by designation of beneficiaries as
provided in Section 3.6.
     1.5 Binding Effect of Plan. This Plan will be binding upon and inure to the
benefit of Participants and designated beneficiaries and their heirs, executors
and administrators, and to the benefit of the Company and its assigns and
successors in interest.
     1.6 Administration. This Plan will be administered by the Chief Financial
Officer of the Company or other officer designated by the Board of Directors
(the “Administrator”) who will have sole responsibility for its interpretation.
     1.7 Interpretation. This plan will be construed, enforced and administered
according to the laws of the Commonwealth of Massachusetts.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFERRAL OF COMPENSATION
     2.1 Deferral Agreement. Any member of the Board of Directors of the Company
who is not an officer or employee of the Company or its subsidiaries (an
“outside director”) is eligible to participate in this Plan. An outside director
may participate in the Plan by executing and filing with the Plan Administrator
an agreement before September 30 of any year prior to the calendar year in which
such agreement will take effect authorizing the Company to defer all or a
portion of his or her compensation as director (the “deferral agreement”).
Notwithstanding the foregoing, with respect to the 2005 year during which the
Plan is first established, each outside director may participate in the Plan by
filing a deferral agreement within thirty (30) days after the effective date of
the Plan. Such election shall apply only with respect to compensation to be
earned for services rendered subsequent to the election.
     A deferral agreement will remain in effect for each succeeding calendar
year unless the Participant files a written revocation or superseding deferral
agreement with the Administrator on or before September 30 of the preceding
year. A deferral agreement for any particular year is irrevocable after the last
day of the immediately preceding calendar year.
     2.2 Amount of Deferral. Each Participant may elect in his or her deferral
agreement to defer a percentage of the total cash compensation payable to the
Participant as an outside director of the Company and eligible for deferral
under Section 2.1.
     2.3 Deferral Account. For bookkeeping purposes only, the Administrator will
establish and maintain an account (the “deferral account”) for each Participant
which documents the compensation deferred by the Participant, earnings credited
to the account and payments from the account. The deferral account will consist
of a subaccount for amounts earning interest, which will be denominated on a
dollar basis (the “cash account”), and a subaccount for amounts invested in
hypothetical shares of Company common stock, $0.01 par value, which will be
denominated on a share basis (the “stock account”).
     2.4 Cash Account. By the tenth business day of each calendar quarter, the
Administrator will credit to the Participant’s cash account an amount equal to
the amount of compensation otherwise payable to the Participant in the current
calendar quarter and which the Participant had elected to defer and invest in
the cash account pursuant to Section 2.1. As of the last day of each calendar
year, the Administrator will credit interest on the balance in the cash account
on that date at the rate paid on one-year Treasury bills hypothetically
purchased on the first day of such calendar year. For a Participant receiving
installment payments, interest will be credited on the balance from time to time
remaining in the cash account until the account has been completely paid.
     2.5 Stock Account. By the tenth business day of each calendar quarter, the
Administrator will credit to the Participant’s stock account a number of units
representing shares of common stock equal to the amount of compensation
otherwise payable to the Participant, which the Participant has elected to defer
pursuant to Section 2.1 and to invest in common stock, divided by the applicable
stock price for such common stock. The applicable stock price shall mean the

- 2 -



--------------------------------------------------------------------------------



 



closing price for such common stock on the first business day of the quarter as
reported by the Nasdaq National Market or, if not then traded on the Nasdaq
National Market, as reported by a system or organization selected by the
Administrator. As of the date of payment of any cash dividend on shares of
common stock, the Administrator will credit to the stock account a number of
units representing shares of the common stock equal to (i) the cash dividend per
share times the number of units representing shares credited to the stock
account as of the dividend record date divided by (ii) the closing price for
such shares of common stock on the date of payment of the dividend. As of the
date of payment of any stock dividend on shares of common stock, the
Administrator will credit to the stock account a number of units representing
shares equal to the stock dividend declared times the number of units
representing shares of common stock upon which such dividend was declared
credited to the stock account as of the dividend record date. In the event of
any stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, exchange of shares or similar change affecting the common
stock, appropriate adjustment will be made in the number and/or kind of units
representing shares credited to the stock account. The stock account is
maintained for bookkeeping purposes only. Prior to distribution to a Participant
under Section 3.3 or 3.4, units representing shares credited to the stock
account are not considered actual shares of common stock of the Company for any
purpose and a Participant will have no rights as a stockholder with respect to
such shares. Units representing shares will include fractional units computed to
three decimal places.
     2.6 Shares Subject to the Plan. The aggregate number of shares of common
stock which have been reserved for issuance under this Plan is 75,000. In the
event of any stock dividend, split-up, combination or reclassification of
shares, recapitalization or similar capital change relating to the common stock,
the maximum aggregate number and kind of shares or securities of the Company
that may be issued under the Plan shall be appropriately adjusted by the
Company’s Board of Directors (whose determination shall be conclusive).
ARTICLE III
PAYMENT OF DEFERRED COMPENSATION
     3.1 Commencement of Payment. Each Participant will elect in his or her
deferral agreement to have payments commence in the calendar year following his
or her separation from service as a director or such other calendar year as may
be specified; provided, however, that if a Participant elects to have payments
commence in a calendar year other than the calendar year following his or her
separation from service as a director, the earliest calendar year that a
Participant may elect to have payments commence shall be the third calendar year
following the calendar year during which the deferrals are withheld from the
Participant’s compensation. For example, a Participant who has elected to have
deferrals withheld from the Participant’s 2005 compensation may not specify a
payment commencement date earlier than 2008. Such election shall be irrevocable.
     3.2 Election of Form of Payment. Each Participant will elect in his or her
deferral agreement to have his or her deferral account paid in either a lump sum
or in annual installments for a period specified by the Participant, which
period may not exceed five years.

- 3 -



--------------------------------------------------------------------------------



 



     3.3 Lump Sum Payments. A Participant who elects to have his or her deferral
account paid in a lump sum will receive the lump sum payment on or before March
1 of the year specified in the deferral agreement for commencement of payment.
The lump sum payment will consist of (i) cash in the amount credited to his or
her cash account, and (ii) subject to Section 3.5, the number of shares of
common stock equal to the number of units representing shares credited to his or
her stock account; provided, however, that no fractional shares will be issued
under the Plan and the number of shares issued will be rounded down to the
nearest full share.
     3.4 Installment Payments. A Participant who elects to have his or her
deferral account paid in annual installments will receive an installment payment
on or before March 1 of each year that installments are due commencing with the
year specified in his or her deferral agreement. Each installment payment will
consist of (i) cash in the amount credited to his or her cash account on the
date of payment divided by the number of annual installments remaining to be
paid, and (ii) subject to Section 3.5, the number of shares of common stock
equal to the number of units representing shares credited to his or her stock
account divided by the number of annual installments remaining to be paid;
provided, however, that no fractional shares will be issued under the Plan and
the number of units representing shares issued will be rounded down to the
nearest full share.
     3.5 Limitation on Stock Distributions. If a Participant would receive any
payment from his or her stock account in excess of the number of shares
remaining under the Plan, such Participant shall receive cash in an amount equal
to a number of units representing shares of common stock in his or her stock
account times the closing price for such common stock as of the trading day
preceding the date of distribution as is necessary to avoid exceeding such
remaining number. If more than one Participant is in that situation, the
Administrator will determine allocations among Participants.
     3.6 Beneficiaries. A Participant may designate in his or her deferral
agreement a beneficiary or beneficiaries (which may be an entity other than a
natural person) to receive any payments to be made upon his or her death. A
Participant may elect to have payments to beneficiaries paid in a lump sum or in
annual installments for a period not to exceed five years. At any time, and from
time to time, a Participant may change or revoke his or her designation of
beneficiary without the consent of any beneficiary. Any such designation, change
or revocation must be made in writing and filed with the Administrator. If the
Participant designates more than one beneficiary, any payments to beneficiaries
will be made in equal percentages unless the Participant designates otherwise.
Any portion of a Participant’s deferral account that is not disposed of by
designation of beneficiary upon the Participant’s death will be paid to his or
her estate.
     3.7 Payments on Death. If a Participant dies before full payment of his or
her deferral account, the Company will make payments to the Participant’s
designated beneficiary or beneficiaries, or to his or her estate, of the amount
remaining in the deceased Participant’s deferral account. Such payments will be
in the form designated by the Participant and will commence on the tenth
business day of the calendar year following the death of the Participant (or as
soon thereafter as practicable) and, in the case of annual installments, will be
paid on or before March 1 of each succeeding year.

- 4 -



--------------------------------------------------------------------------------



 



     3.8 Hardship Distributions from Accounts. The Administrator may, in his or
her discretion, distribute a portion or all of a Participant’s cash account in
case of an unforeseeable financial emergency. “Unforeseeable financial
emergency” shall mean a severe financial hardship to the Participant resulting
from (i) an illness or accident of the Participant, the Participant’s spouse, or
a dependent of the Participant, (ii) loss of the Participant’s property due to
casualty, or (iii) other similar extraordinary and unforeseeable circumstances
arising out of events beyond the control of the Participant. The distribution
shall not exceed the lesser of (i) the Participant’s cash account, or (ii) the
amounts necessary to satisfy the unforeseeable financial emergency and to pay
taxes reasonably anticipated as a result of such distribution. Said
determination by the Administrator shall take into account the extent to which
such financial hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets, to the extent that the liquidation of assets would not itself cause
severe financial hardship. If a request for a hardship distribution is approved
by the Administrator, any distribution shall be made within thirty (30) days of
the date of approval. Hardship distributions are not permitted from a
Participant’s stock account.
ARTICLE IV
AMENDMENT AND TERMINATION
     4.1 Amendment. The Company may, without the consent of any Participant,
beneficiary or other person, amend the Plan at any time and from time to time;
provided, however, that no amendment will reduce the amount credited prior to
such amendment to the deferral account of any Participant.
     4.2 Termination. The Company may terminate the Plan at any time. Upon
termination of the plan, payments from a Participant’s deferral account shall be
made in the manner and at the time prescribed in Article III.

- 5 -



--------------------------------------------------------------------------------



 



COLOR KINETICS INCORPORATED
2005 DIRECTORS’ DEFERRED
COMPENSATION PLAN
Deferral Agreement
The undersigned, an outside director of Color Kinetics Incorporated eligible to
participate in the Color Kinetics Incorporated Directors’ Deferred Compensation
Plan (the “Plan”), hereby elects as follows with respect to any director fees
hereafter earned by the undersigned, subject to the acknowledgment and agreement
of the Plan’s Administrator:
Part I — Deferral Election
I elect to defer:
                    % of all amounts that would otherwise be compensation
payments, or
$                  (but not more than 100% of such payments)
Part II — Distribution
All amounts deferred hereunder will be paid (or commence to be paid) in [select
one]
                         The calendar year following the calendar year in which
the undersigned ceases
                          to serve as a director of the Company; or
                          Calendar year                      (see Section 3.1 of
the Plan)
All amounts deferred hereunder will be paid either:
                          In a single lump sum, or
                           In annual installments over                      (not
more than five) years
The undersigned acknowledges that he/she has received a copy of the Plan and
that the elections made by this Form are subject in all respects to the terms of
the Plan. Without limiting the foregoing, the undersigned acknowledges that
amounts deferred hereunder represent an unfunded and unsecured obligation of
Color Kinetics Incorporated; that the undersigned’s right to any such deferred
amounts are those of a general creditor and are nontransferable except at death;
that nothing herein or in the Plan obligates Color Kinetics Incorporated to
establish a trust or otherwise to set aside any assets to satisfy its
obligations hereunder; and that neither the elections set forth herein nor the
beneficiary designation set forth below shall take effect unless accepted

- 6 -



--------------------------------------------------------------------------------



 



by the Administrator (as that term is defined in the Plan). The undersigned
hereby further acknowledges that the deferral election set forth above applies
only to fees earned after the date hereof and will continue to apply for all
future periods unless revoked or modified prior to the beginning of the calendar
year in which such revocation or modification is to take effect.

     
 
   
 
  Signature

Date:                                                             
Beneficiary Designation
The above Participant in the Plan, revoking any and all prior beneficiary
designations under the Plan, hereby designates the following person or persons
as beneficiary(ies) to receive any and all amounts (whenever deferred) that are
payable to the undersigned under the Plan and that remain unpaid at the death of
the undersigned:

         
Name:
       
 
 
 
   
Address:
       
 
 
 
   

     
 
   
 
  Signature

Date:                                                              
* * * * * * * * * * * * * *
The foregoing Plan elections and beneficiary designation are hereby accepted and
agreed to:

     
 
   
 
  Administrator

Date:                                                              

- 7 -